Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Maxlife Fund Corp. (the “Company”) on Form 10-Q for the period endingNovember 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bennett Kurtz, Chief Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the period endingNovember 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the period endingNovember 30, 2010, fairly presents, in all material respects, the financial condition and results of operations of Maxlife Fund Corp. Date: January 13, 2011 By: /s/ Bennett Kurtz Bennett Kurtz Chief Executive Officer
